Exhibit 10.9

 

Medical Retiree Program

 

This policy outlines the criteria and benefits for Staktek employees who retire
from Staktek employment as set forth below.

 

Program criteria

An employee of Staktek is eligible for the medical retirement benefits set forth
below if all of the following conditions are met:

 

  1) The employee must be a department director or a member of senior
management;

  2) The employee must be at least 60 years of age when retiring from Staktek;

  3) The employee must have at least five years of active service with Staktek,
either continuous or cumulative; and

  4) The employee must be an active employee of Staktek who is retiring from
employment with Staktek.

 

Retirement benefits

Staktek will provide medical, dental and vision coverage to employees who retire
(“retirees”) and their dependents eligible under this Policy. The Company will
pay the same amount per month towards the cost of this coverage as the monthly
amount the Company paid for the retiree’s medical, dental and vision coverage in
the last month of retiree’s employment with the Company. The retiree will be
responsible for paying the remaining cost of the coverage. Coverage will
terminate when the retiree reaches age 65 and becomes eligible for Hospital
Insurance and the Supplementary Medical Insurance of the US Government’s
Medicare plan, or the retiree is employed elsewhere and is covered by another
group program.

 

Ineligibility

If a retiree fails to make his or her monthly premium, or if the payment is
received after the 10th of the following month, coverage will terminate at
midnight on the last day of the month a premium was made and the retiree will
not be eligible for reinstatement.

 

Survivor benefits

Should a Staktek retiree pass away before reaching age 65, group coverage will
end on the last day of the month for any surviving dependents. The surviving
dependents will be eligible for COBRA under rules adopted by the Federal
government.